Opinion

PER CURIAM.
In this mortgage foreclosure action, we granted the petition of the defendants John D. Mulville, Jr., and Anne B. Mulville to appeal from the judgment of the Appellate Court affirming the trial court’s judgment approving the foreclosure sale. New Milford Savings Bank v. Mulville, 60 Conn. App. 901, 759 A.2d 1058 (2000). After examining the record on appeal and considering the briefs and oral arguments of the parties, *804we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the petition for certification to appeal limited to the following issue: “Did the Appellate Court properly affirm the judgment of the trial court affirming the foreclosure sale?” New Milford Savings Bank v. Mulville, 255 Conn. 922, 763 A.2d 1043 (2000).